— Judgment, Supreme Court, New York County (Alfred Kleiman, J.), rendered May 1, 1987, convicting defendant of assault, first degree, and sentencing *287him to 3 to 9 years in prison is unanimously affirmed, without costs.
We find no error in the court’s decision to retain two jurors who expressed some reservation about continued service following delays in the trial. Both jurors were questioned by the court and stated that they could render a fair decision. There was no objection to their continued service. The other points raised are also without merit. Concur — Kupferman, J. P., Ross, Asch and Smith, JJ.